         Case 1:18-cv-04617-CBA-PK Document 5 Filed 11/14/18 Page 1 of 1 PageID #: 20


 AO 399 (01/09) Waiver of the Service of Summons



                                      . UNITED STATES DISTRICT COURT
                                                                           for the
                                                           Eastern District of New York
                                           individually and on behalf of
 Russell Ransom                            all others similarly situated      )
                               Plaintiff                                      )
                                                                              )      Civil Action No. 1: 18-cv-04617-CBA-PK
 Premier Nutrition Ccfrporation                                               )
                              Defendant                                       )

                                               WAIVER OF THE SERVICE OF SUMMONS

 To:     Spencer Sheehan
              (Name of the plaintiff's attorney or unrepresented plaintiff)


        I have received your request to waive service of a summons in this action along with a copy of the complaint,
 two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

           I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
 jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

         I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
 60 days from              11/12/2018              , the date when this request was sent (or 90 days if it was sent outside the
 United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.


 Date:         lljM./Jf                                          .                             ignature of the attorney or unrepresented party

    Premier N:lition Corporation                                                                          Sarah L. Brew
         Printed name ofparty waiving service oJ summons                                                       Printed name
                                                                                     Faegre·Baker Daniels
                                                                                     2200 Wells Fargo Center 90 S. Seventh Street
                                                                                     Minneapolis, MN 55402
                                                                                                                  Address

                                                                                                sarah.brew@FaegreBD.com
                                                                                                              E-mail address

                                                                                                          (612) 766-7470
                                                                                                            _Telephone number


                                              Duty to Avoid Unnecessary Expenses of Serving a Summons

           Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
 and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
 the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

           "Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
 no jurisdiction over this matter or over the defendant or the defendant's property.

          If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
. a summons or of service.

            If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
 and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
